OPINION — AG — HEARINGS CONDUCTED PURSUANT TO 74 O.S. 1976 Supp., 833 [74-833]: (1) REQUESTS OF THE ATTORNEY GENERAL FOR RULINGS ON MATTER OF LAW MAY COME NOT ONLY FROM THE PERSONNEL BOARD, BUT FROM THE PARTIES TO THE HEARING, THEIR COUNSEL OR DESIGNATED REPRESENTATIVES IN THE FORM OF MOTIONS, OBJECTIONS AND SO FORTH. (2) THE OKLAHOMA STATE PERSONNEL BOARD MAY NOT CONSIDER AN OBJECTION TO THE ADMISSIBILITY OF EVIDENCE SUCH IS SOLELY WITHIN THE STATUTORY RESPONSIBILITY OF THE ATTORNEY GENERAL, AS LEGAL ADVISOR TO THE PERSONNEL BOARD. CITE: OPINION NO. JULY 27, 1961 OVERRULED (KENNETH L. DELASHAW)